Citation Nr: 1724484	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-17 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD)

2.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include a cervical spine disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a right shoulder disability.
8.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

These issues were previously before the Board in November 2010.  In that decision, the Board remanded the Veteran's claims for an acquired psychiatric disorder other than PTSD and hepatitis in order to associate with the record previously identified treatment records and to afford the Veteran a VA examination for his psychiatric claim.

The issues of service connection for hepatitis, a bilateral shoulder disability, a bilateral knee disability, a back disability to include a cervical spine disability, PTSD, and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A December 2001 rating decision denied service connection for hepatitis; the decision was not appealed, nor was new and material evidence received within the appeal period.  

2.  Evidence received since December 2001 relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis.

3.  A January 2006 rating decision denied service connection for a left knee disability; the decision was not appealed, nor was new and material evidence received within the appeal period.

4.  Evidence received since January 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.

5.  A January 2006 rating decision denied service connection for a right knee disability; the decision was not appealed, nor was new and material evidence received within the appeal period.

6.  Evidence received since January 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability.

7.  A January 2006 rating decision denied service connection for a back disability; the decision was not appealed, nor was new and material evidence received within the appeal period.  

8.  Evidence received since January 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.





CONCLUSIONS OF LAW

1.  The December 2001 rating decision, which denied service connection for hepatitis, is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for hepatitis are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The January 2006 rating decision, which denied service connection for left and right knee disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.302, 20.1103 (2016).

4.  The criteria to reopen the claim of service connection for left and right knee disabilities are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

5.  The January 2006 rating decision, which denied service connection for a back disability, to include a cervical spine disability, is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.302, 20.1103 (2016).

6.  The criteria to reopen the claim of service connection for a back disability, to include a cervical spine disability, are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria for Reopening Claims

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

II. Analysis

Hepatitis Claim 

The Veteran contends he contracted hepatitis during the performance of his duties involving blood transfusions as a medic during service.  

The Veteran filed a claim to reopen the issue of service connection for hepatitis in December 2004.  The original claim of service connection for this disability was received by VA in July 2000.  By a September 2001 rating decision, the RO denied the claim on the grounds the condition neither was incurred in nor caused by service.  However, the Veteran's service treatment records were unavailable for review at the time of this rating decision.  His service treatment records were thereafter associated with the claims file, but service connection was again denied in a December 2001 rating decision on the grounds that there was no chronic residual or disability demonstrated by evidence following service.  The Veteran did not appeal this decision.  Thus, the December 2001 rating decision with respect to this issue became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since December 2001, the Veteran has submitted evidence of a present diagnosis of hepatitis.  This evidence is new and material because it provides evidence of a chronic residual disability.  Furthermore, the evidence relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for hepatitis is reopened.  

Bilateral Knee Claim

The Veteran contends a bilateral knee disability was caused by a hit-and-run motor vehicle accident he sustained while on leave in Massachusetts during service.  See October 2007 statement.

The Veteran filed a claim to reopen the issue of service connection for a disability of the bilateral knees in June 2007.  The original claim of service connection for this disability was received by VA in July 2000.  By a September 2001 rating decision, the RO denied the claim on the grounds the no knee condition existed.  However, the Veteran's service treatment records were unavailable for review at the time of this rating decision.  His service treatment records were thereafter associated with the claims file, but service connection was again denied in a December 2001 rating decision on the grounds that a knee disability was not incurred in or caused by service.  The Veteran's claim for service connection for a bilateral knee disability was again denied by a January 2006 rating decision on the grounds that the motor vehicle accident that was incurred in service was determined to be the result of willful misconduct.  The Veteran did not appeal this decision.  Thus, the January 2006 rating decision with respect to this issue became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since January 2006, the Veteran has submitted evidence in the form of an October 2007 statement suggesting his knee disabilities are the result of a hit-and-run accident that was reported in the Lowell, Massachusetts newspaper where he was struck by a vehicle while on leave, rather than the incident determined to have been willful misconduct.  This evidence is new and material because it is a specific, competent report of an in-service injury possibly leading to the Veteran's bilateral knee disabilities.  Furthermore, the evidence relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a left and right knee disability is reopened.  

Back and Spine Claim

The Veteran contends an unspecified back disability was caused by a hit-and-run motor vehicle accident he sustained while on leave in Massachusetts during service.  See October 2007 statement.

The Veteran filed a claim to reopen the issue of service connection for a disability of the bilateral knees in June 2007.  The original claim of service connection for this disability was received by VA in December 2004.  By a January 2006 rating decision, the RO denied the claim on the grounds there was no evidence presented a back condition existed.  The Veteran did not appeal this decision.  Thus, the January 2006 rating decision with respect to this issue became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since January 2006, the Veteran has submitted evidence in the form VA treatment records highlighting that the Veteran currently suffers from chronic acute low back pain.  See September 2014 VA treatment note.  This evidence is new and material because it reflects an indication of the Veteran having a present low back disability.  Furthermore, the evidence relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a back disability, to include a cervical spine disability, is reopened.  




ORDER

New and material evidence having been received, the claim to reopen service connection for hepatitis is allowed.

New and material evidence having been received, the claim to reopen service connection for a left knee disability is allowed.

New and material evidence having been received, the claim to reopen service connection for a right knee disability is allowed.

New and material evidence having been received, the claim to reopen service connection for a back disability, to include a cervical spine disability, is allowed.


REMAND

Psychiatric Claim other than PTSD and Hepatitis Claim

As noted in its November 2010 decision, the Board construed the Veteran's psychiatric claim as an original claim for service connection.  Pursuant to the November 2010 Board remand, the Veteran was to be afforded a VA examination for his disability.  However, the record reflects that the Veteran may have been incarcerated during the time of his scheduled examination and no VA examination has yet been performed.  Furthermore, the Board also directed the RO to attempt to obtain treatment records from Bedford VA Medical Center from 1972 to 1976 as the Veteran had reported treatment at this facility as early as 1972.  In December 2015, records were requested from Bedford VA Medical Center for 1974 to 1976.  However, only records from February 1976 to August 1979 were obtained.  The Board finds that there has not been substantial compliance with its remand directives because records from Bedford VA Medical Center from 1972 to 1976 have yet to be obtained.  Therefore, another attempt to provide the Veteran with a VA examination and to obtain the identified treatment records should be made.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition to a VA examination for the Veteran's psychiatric claim, the Board finds that a VA examination for the Veteran's hepatitis is also warranted.  The Veteran has a present diagnosis of hepatitis.  A June 1971 service treatment note reflects a diagnosis of acute hepatitis during service.  Because the evidence shows a strong indication that these symptoms began in service, the Board finds that the claim must be remanded to afford the Veteran a VA examination for his hepatitis.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD Claim

The Veteran first claimed entitlement to service connection for PTSD in July 2000.  This claim was denied in a September 2001 rating decision, and again in a December 2001 rating decision.  Pursuant to the Board's November 2010 claim, the Board construed the Veteran's December 2004 claim for service connection for a psychiatric disorder as a claim for an acquired psychiatric condition other than PTSD due to the Veteran's varying diagnoses, and directed the RO to provide the Veteran with a VA examination to ascertain the Veteran's psychiatric diagnosis and to opine as to its etiology.  The Board finds the claim to entitlement to service connection for PTSD is inextricably intertwined with the Veteran's service connection claim for a psychiatric disorder other than PTSD.  Considering the Veteran as yet has had no VA examination for his psychiatric condition, remand is appropriate for this issue as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Remaining Claims

The Veteran's remaining claims for service connection for a bilateral knee disability, bilateral shoulder disability, and a back disability to include a cervical spine disability, according to the Veteran relate to a hit-and-run collision he experienced while on leave during service, that may have been documented in a local newspaper.  The Veteran has described this incident several times.  In a December 2004 statement he noted that he suffered from brain damage from a hit-and-run accident while he was on leave and that this lead to a spine/neck injury.  In a March 2005 statement, he described that he believed the incident occurred in December of 1969 or 1970 when he was struck by a car while in uniform causing him to hit his head on a telephone pole.  A February 2006 statement highlighted that the Veteran recalled the accident occurring in Lowell, Massachusetts.  The Veteran noted that he was treated for this hit-and-run injury at St. Joseph's hospital, and then transferred to the hospital at Fort Devens.  

The Board notes that the Veteran was involved in a jeep accident in October 1970.  This accident was determined not to have been in the line of duty.  However, the Veteran has highlighted another motor vehicle accident, during service, while he was on leave in Massachusetts.  The Board finds that the RO should attempt to verify whether the Veteran's claimed hit-and run occurred.  While attempts have been made to associate service treatment records with the claims file, it does not appear the RO has made an attempt to obtain records from the hospital at Fort Devens where the Veteran indicated he had been treated for his hit-and-run incident.  On remand, the RO should attempt to obtain such records.  

As a final point, in determining that VA examinations are necessary, the Board is cognizant that, at last report, the veteran was incarcerated.  The Board points out, however, that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

As such, on remand, the RO should determine whether the Veteran continues to be incarcerated.  Thereafter, the RO must either afford him formal VA examinations, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility.  If the Veteran remains incarcerated and if it is not possible to have him examined at the prison facility, depending on when he is scheduled to be released, in light of Bolton and Wood, the Board concludes that a VA examiner should review the veteran's medical records and offer findings and conclusions based on a review of records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain complete service treatment records not already of record, to specifically include any records from Fort Devens, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should attempt to obtain records of the Veteran's treatment at the Bedford VA Medical Center from 1972 to 1976, including the reported hospitalization in February 1976.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his psychiatric conditions.  If the Veteran remains incarcerated, the RO should contact the facility where the Veteran is incarcerated and request that arrangements be made for the Veteran to undergo an appropriate examination.  If that is not possible, have a VA examiner offer an opinion based on a review of the record, which must be made available to the examiner.

The examiner should clearly state all psychiatric conditions diagnosed on examination, including whether PTSD is diagnosed or ruled out.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric condition is related to or had its onset during the Veteran's military service.

For any PTSD identified, the examiner should set forth the underlying stressor(s).

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his hepatitis.  If the Veteran remains incarcerated, the RO should contact the facility where the Veteran is incarcerated and request that arrangements be made for the Veteran to undergo an appropriate examination.  If that is not possible, have a VA examiner offer an opinion based on a review of the record, which must be made available to the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not that the hepatitis is related to or had its onset during the Veteran's military service.  A complete rationale for all opinions must be provided.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


